Citation Nr: 0509500	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-23 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent from July 29, 
1999, to October 12, 2000, and in excess of 50 percent from 
October 13, 2000, to the present, on appeal from the initial 
award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from August 1968 to August 
1970.

This appeal is from a June 2000 and subsequent rating 
decisions of the Department of Veterans Affairs (VA) Atlanta, 
Georgia, Regional Office (RO) serving as the agency of 
original jurisdiction (AOJ) in this case.  The June 2000 
rating decision granted service connection for PTSD and 
assigned an effective date and 10 percent initial rating to 
the veteran's disability.  The veteran appealed from the 
initial rating.  In April 2001, the AOJ raised the rating to 
30 percent effective October 13, 2000, then, in April 2003, 
raised it to 50 percent, also effective from October 13, 
2000.


FINDING OF FACT

The veteran is and continuously since the effective date of 
service connection for PTSD has had total occupational and 
social impairment due to such symptoms as intrusive 
recollections, unremitting nightmares, continuous depression, 
and hearing voices and sounds of combat.


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability rating 
for PTSD from the effective date of service connection to the 
present are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal is from the initial rating assigned to service-
connected bilateral hearing loss.  The entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).

The RO did not consider staged ratings per se, but in fact 
staged the rating based on periodic review of accumulating 
evidence.  The appellant has argued the merits of the claim 
coincident with each submission of evidence and subsequent 
rating decision.  A staged rating under Fenderson, 12 Vet. 
App. 119, is little different.  Therefore, the appellant is 
not prejudiced by the Board's determination whether the 
rating should be staged differently.  As the evidence 
reveals, the veteran's disability is properly rated at a 
constant level without staging.

In review of ratings, the Board considers all of the medical 
evidence of record, including the appellant's relevant 
medical history.  38 C.F.R. § 4.1 (2002); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Unde the schedule for rating mental disorders, a 100 percent 
evaluation requires total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is warranted for occupational 
and social impairment, with deficiencies inmost areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is warranted under the new criteria for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The veteran has sought and regularly attended treatment for 
PTSD from about May 1999 to April 2003, the most recent 
evidence of record.  The evidence reveals several salient 
features of the veteran's disability.  First, it has been 
essentially stable, or within a range of variability too 
small to warrant changes in disability rating, since the 
effective date of service connection.  Second, the entire 
clinical staff of VA mental health practitioners who treat 
him, psychiatrists, psychologists, social workers, 
physician's assistants and nurses, are in accord in their 
consistent descriptions of his symptoms and their functional 
effect.  Third, the treatment records provide more probative 
insight into the veteran's occupational and social 
functioning than do the first and third of three VA 
compensation examinations of record.  The first, September 
1999, and third, March 2002, examinations were performed 
without reference to the veteran's claims file or any other 
of his records.  The second examiner, in November 2000 did 
not have the veteran's claims file, but did review the 
computerized notes of the veteran's treatment.  The examiner 
noted several instances of the veteran's disinterest and 
indifference during group therapy sessions.  Thorough review 
of the many therapy reports shows that he was disinterested, 
inattentive and failed to participate in several of the many 
of record.  The March 2002 examiner's selection of the 
several reports that suggest the veteran is disingenuous 
taint the examiner's view of the veteran's disability.

The November 2000 VA examiner reported that the veteran 
denied delusions or hallucinations, but reported hearing 
voices like in Vietnam and seeing people fighting.  He made 
numerous other reports in the clinical setting of hearing 
voices in combat, although he could not report what they 
said.

The veteran has reported his last employment in 1996 or 1997.  
He consistently attributed his loss of jobs to being "unable 
to get along" because of his difficulty controlling anger, 
finding being with other people intolerable, depression 
resulting in debilitating lethargy, and being drunk.  He 
readily admitted to alcohol abuse, for which he did not seek 
treatment.  The veteran has consistently been diagnosed with 
PTSD and with substance abuse; that latter diagnosis has 
moderated to history of substance abuse in remission as of 
November 2002, the most recent multiaxial diagnosis of 
record.  Neither any VA compensation examiner nor any of the 
veteran's treating clinicians have distinguished between the 
functional effects of PTSD and the functional effects of 
alcohol abuse.  The Board cannot do so on this record, and so 
it will not.  The evidence is thus interpreted favorably to 
the veteran's claim.

The veteran began therapy with a three-month intensive PTSD 
outpatient program.  He has followed with weekly to monthly 
group and individual therapy and medical management by a VA 
psychiatrist.  All of his treating clinicians have assessed 
his global functioning as in the 40 to 45 range.  The Global 
Assessment of Functioning (GAF) is an element of a complete 
psychiatric diagnosis as prescribed by the American 
Psychiatric Association, who's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) [hereinafter DSM-
IV] is VA's source of diagnostic criteria for mental 
disorders.  See 38 C.F.R. § 4.125(a) (2004).  The GAF score 
represents the clinician's assessment of the affect of a 
persons' psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness of 100 
(highest) to 1 (lowest), with 0 representing inadequate 
information to score.  The GAF range 40 to 50 represents the 
clinicians' assessment that there is serious symptoms or any 
serious impairment in social, occupational, or school 
functioning, such as no friends and inability to keep a job.

The clinical evidence is that the veteran is without friends 
and unable to keep a job.  The evidence further shows that 
those effects are the result of social estrangement, 
debilitating depression, and preoccupying intrusive 
recollections that are of a persistence and intensity 
comparable to the symptoms articulated in the rating schedule 
as examples of 100 percent disabling mental illness.

The veteran presents a persistent, unremitting depression 
with social isolation.  His anxiety is noted repeatedly in 
the treatment records.  His poor concentration is highlighted 
in the May and June 2001 reports of psychiatric testing.  He 
needed three attempts to complete a psychological test 
usually completed in about an hour according to the 
clinician, and he was unable to complete the series of tests.

The September 2000 evaluation upon the veteran's completion 
of a three month intensive PTSD treatment program was that 
the program had failed to effect any change in his nightmares 
and flashbacks, anxiety, or depression, although the veteran 
reported attaining the goal of controlling acting on his 
anger if not reducing his anger.  The veteran's GAF was 40 to 
45 before and after intensive treatment.

In November 2000, he reported hearing someone call his name, 
gun sounds, and being afraid to sleep; he reported intrusive 
thoughts of Vietnam and racing thoughts.  On psychological 
testing on June 6, 2001, he reported he was suicidal and was 
noted to have a vague plan; he contracted for safety, 
promising to come for treatment rather than commit suicide.  
On June 15, 2001, the veteran reported he was chronically 
suicidal.  The clinician noted there was no obvious evidence 
of thought disorder, but the veteran reported experiencing 
auditory hallucinations "at times."  His reports of hearing 
voices as in combat are recurrent in his treatment notes.  
During the time under review in this case, his weight fell to 
108 pounds in December 2001; his weight was 135 on entrance 
into service.

A December 2002 treatment note described the veteran's 
response to auditory hallucination in a manner that gives the 
impression the clinician was observing the veteran's response 
to a hallucination.  An April 2003 clinical report noted the 
veteran to be suffering increasing isolation exacerbated by 
the war in Iraq, with increased irritation and intrusive 
thoughts, more depression, increased suspicion and paranoid 
delusion.  Objectively, the veteran was awake, alert, with 
very flat affect, low tone of voice and preoccupied with his 
seclusion.  The clinician reported a GAF of 44.

The three VA compensation and pension examiners found GAFs of 
63, 50, and 60, respectively, the first and last without 
benefit of review of the veteran's records.  These reports do 
not stand up to the weight of the long, detailed clinical 
record as evidence of the veteran's occupational and social 
functioning or of his symptomatology.

The great preponderance of the evidence is that the veteran's 
status has been functionally unchanged throughout the period 
under review.  The initial 10 percent rating was an error.  
The clear preponderance of the evidence is that the veteran 
has met at least the 70 percent rating criteria throughout 
the period under review.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).  The scope, persistence, and severity of his 
symptoms lack the full bloom of those given as examples of 
100 percent disabling symptoms.  Id.  The scope, persistence, 
and severity of his intrusive recollections, suicidal 
thoughts, social isolation, nightmares, flashbacks and 
obvious inability to hold a job present a disability picture 
more like that commensurate with a 100 percent rating than 
like a 70 percent rating, consequently the veteran is 
entitled to the 100 percent rating.  38 C.F.R. § 4.7 (2004).  
Whereas the symptoms have varied to little to warrant staging 
the rating, the veteran is entitled to the 100 percent rating 
from the effective date of service connection for PTSD to the 
present.

Finally, whereas this decision awards a complete grant of the 
benefit sought, any question whether VA discharges its duties 
under the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), is moot.




ORDER

A schedular 100 percent rating is granted from the effective 
date of service connection to the present, subject to the 
regulations governing payment of monetary benefits.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


